FILED
                                                             AUG 15 2016
 1                        NOT FOR PUBLICATION
                                                        SUSAN M. SPRAUL, CLERK
 2                                                        U.S. BKCY. APP. PANEL
                                                          OF THE NINTH CIRCUIT
 3                UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                          OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No. NC-15-1257-JuKiTa
                                   )
 6   PREETINDER KAUR HUNDAL,       )      Bk. No. 15-42136
                                   )
 7                  Debtor.        )
     ______________________________)
 8   PREETINDER KAUR HUNDAL,       )
                                   )
 9                  Appellant,     )
                                   )
10   v.                            )      M E M O R A N D U M*
                                   )
11   MARTHA G. BRONITSKY,          )
     Chapter 13 Trustee,**         )
12                                 )
                    Appellee.      )
13   ______________________________)
14                    Submitted Without Oral Argument
                             on July 28, 2016***
15
                          Filed - August 15, 2016
16
               Appeal from the United States Bankruptcy Court
17                 for the Northern District of California
18       Honorable Roger L. Efremsky, Bankruptcy Judge, Presiding
                         _________________________
19   Appearances:   Appellant Preetinder Kaur Hundal pro se on brief.
                         _________________________
20
     Before:   JURY, KIRSCHER, and TAYLOR, Bankruptcy Judges.
21
22       *
          This disposition is not appropriate for publication.
23 Although it may be cited for whatever persuasive value it may
   have (see Fed. R. App. P. 32.1), it has no precedential value.
24 See 9th Cir. BAP Rule 8024-1.
25       **
          Appellee chapter 13 trustee, Martha G. Bronitsky, has not
26 participated in this appeal.
         ***
27         By order entered on January 26, 2016, a motions panel
   determined this appeal suitable for submission on the brief and
28 record without oral argument.

                                    -1-
 1           Appellant debtor, Preetinder Kaur Hundal, appeals from the
 2   bankruptcy court’s order dismissing her chapter 131 case.      For
 3   the reasons set forth below, we AFFIRM.
 4                                 I.   FACTS2
 5           Debtor filed her pro se chapter 13 petition on July 7,
 6   2015.     Judge Efremsky was assigned to her case, and Martha G.
 7   Bronitsky was appointed the chapter 13 trustee (Trustee).
 8           In her petition, debtor listed prior chapter 13 cases filed
 9   in 2008 and 2010 in which she was a joint debtor with her
10   husband Nishan Singh Hundal (Husband).      Those cases were
11   dismissed for failure to make plan payments.      Not listed in her
12   petition was a chapter 13 case debtor filed individually in
13   November 2012, which was dismissed in October 2014 for failure
14   to make plan payments.     Also not listed was another chapter 13
15   case Husband had filed individually in August 2012, which was
16   dismissed in May 2013 for failure to make plan payments.       In
17   addition, debtor did not disclose that Husband had a chapter 13
18   case pending before Judge Lafferty.3
19
20       1
          Unless otherwise indicated, all chapter and section
   references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, and
21
   “Rule” references are to the Federal Rules of Bankruptcy
22 Procedure.
         2
23        Debtor provided only the order appealed from in her
   excerpts of record. Accordingly, we have exercised our
24 discretion to independently review several electronically filed
   documents in debtor’s underlying bankruptcy case in order to
25 develop a fuller understanding of the record. See O'Rourke v.
26 Seaboard Sur. Co. (In re E.R. Fegert, Inc.), 887 F.2d 955, 957–58
   (9th Cir. 1989).
27
        3
          In addition to these cases, debtor and her spouse filed a
28                                                    (continued...)

                                        -2-
 1        On July 8, 2015, the bankruptcy court issued an “Order To
 2   File Required Documents Notice Re Automatic Dismissal,” which
 3   ordered debtor to file missing schedules and other documents
 4   within fourteen days of the order (July 8 Order).4    The missing
 5   schedules and other documents included Schedules I and J
 6   (Official Form 6), a declaration concerning her schedules
 7   (Official Form 6), and a statement of current monthly income and
 8   calculation of commitment period and disposable income (B22C).
 9   Unless debtor received a court order extending the time for her
10   to file these documents, the July 8 Order stated that the court
11   would dismiss her case without further notice or hearing if the
12   documents were not timely filed.     The docket entry shows that
13   the deadline for filing the documents was July 22, 2015.
14        On July 15, 2015, debtor filed an ex parte request for an
15   extension of time to file the documents.     A secured creditor,
16   Alice Walker (Creditor), opposed the request.     Creditor had
17   filed a motion for relief from stay to foreclose on debtor’s and
18   Husband’s residence in the related chapter 13 case pending
19   before Judge Lafferty.   Creditor informed Judge Efremsky that
20
          3
            (...continued)
21 chapter 11 petition on behalf of their business, Tip Top
22 Novelties, on September 19, 2011. That case was dismissed on
   October 29, 2011. Tip Top Novelties subsequently filed a
23 petition under chapter 7 on November 29, 2011. The
   non-residential landlord was granted relief from the automatic
24 stay on January 24, 2012. The bankruptcy court entered a Final
   Decree on April 4, 2012.
25
        4
26          The notice also contained a forty-five day deadline which
   provided for automatic dismissal pursuant to § 521(i). That
27 deadline is not relevant in this appeal since the bankruptcy
   court dismissed the case prior to the final day of the forty-five
28 day deadline.

                                    -3-
 1   she sought in rem relief as to the property due to multiple and
 2   serial filings by debtor and Husband.   Creditor also asserted
 3   that it appeared debtor intentionally failed to list Husband’s
 4   case in her petition and that at the in rem relief from stay
 5   hearing, which was heard one day after debtor filed her
 6   petition, Husband did not notify Judge Lafferty or Creditor’s
 7   counsel that his wife had filed a new case the day before.
 8        Creditor further asserted that Husband told Judge Lafferty
 9   that the California state court had granted a stay as to his and
10   debtor’s obligations to make payments to her.    However, no such
11   stay as to payments had been entered.   Instead, only a temporary
12   restraining order (TRO) impacting her ability to foreclose had
13   been entered.   The TRO was dissolved when debtor and Husband
14   failed to make the required payments.   Judge Lafferty continued
15   the relief from stay hearing to July 22, 2015, and ordered
16   Husband to provide evidence of a stay by July 15, 2015.
17   However, prior to the July 22, 2015 hearing date, the court
18   dismissed Husband’s chapter 13 case for failure to make plan
19   payments.   Finally, Creditor requested that debtor’s case be
20   assigned to Judge Lafferty.
21        On July 17, 2015, Judge Efremsky denied debtor’s request
22   for an extension of time.
23        Thereafter, Trustee filed a motion to dismiss debtor’s case
24   on bad faith grounds under § 1307(c) due to her multiple
25   bankruptcy filings, all of which had been dismissed.   Trustee
26   further requested the court to bar debtor from filing any
27   bankruptcy case for a period of twelve months.
28        On July 24, 2015, debtor filed a summary of schedules,

                                    -4-
 1   Schedules A, B, C, I and J, and the chapter 13 calculation of
 2   disposable income on Form B22C.       She did not file a declaration
 3   concerning her schedules (Official Form 6).        On the same day,
 4   debtor filed opposition to Creditor’s request to transfer the
 5   case to Judge Lafferty.
 6        On July 28, 2015, Judge Efremsky signed an order dismissing
 7   debtor’s case because she failed to comply with his July 8 Order
 8   (Dismissal Order).    The record shows that debtor filed most of
 9   the documents late and never filed a declaration concerning her
10   schedules.    In the Dismissal Order, the court retained
11   jurisdiction to hear and resolve Trustee’s motion to dismiss and
12   the bar to refiling, which was set for hearing on August 18,
13   2015.    The Dismissal Order also barred debtor from filing any
14   bankruptcy case prior to the August 18, 2015 hearing.        The court
15   entered the Dismissal Order on July 29, 2015.
16        On July 30, 2015, debtor filed her notice of appeal pro se.
17        Meanwhile, Trustee’s motion to dismiss was continued from
18   August 18, 2015 to April 19, 2016.        On April 6, 2016, Trustee
19   withdrew her motion to dismiss, filed her final report and was
20   discharged.
21                             II.    JURISDICTION
22        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
23   §§ 1334 and 157(b)(2)(A).       We have jurisdiction under 28 U.S.C.
24   § 158.
25                                III.    ISSUE
26        Did the bankruptcy court abuse its discretion in dismissing
27   debtor’s case?
28

                                         -5-
 1                          IV.   STANDARD OF REVIEW
 2        We review an order dismissing a chapter 13 bankruptcy case
 3   for abuse of discretion.     Brown v. Sobczak (In re Sobczak),
 4   369 B.R. 512, 516 (9th Cir. BAP 2007).
 5        To determine whether the bankruptcy court abused its
 6   discretion, we conduct a two-step inquiry: (1) we review de novo
 7   whether the bankruptcy court “identified the correct legal rule
 8   to apply to the relief requested” and (2) if it did, whether the
 9   bankruptcy court's application of the legal standard was
10   illogical, implausible or “without support in inferences that
11   may be drawn from the facts in the record.”       United States v.
12   Hinkson, 585 F.3d 1247, 1261–62 (9th Cir. 2009) (en banc).
13                                V.   DISCUSSION
14        Debtor filed an “opening brief” on September 25, 2015, and
15   another document labeled as a “brief” on December 18, 2015.
16   In both, debtor maintains that Judge Lafferty “cancelled” or
17   ordered her bankruptcy to be dismissed on July 29, 2015, and
18   that he was not “her judge.”      She also complains that she was
19   not given a chance to explain her case before Judge Efremsky so
20   she filed an appeal.
21        Although we liberally construe debtor’s briefs due to her
22   pro se status, Kashani v. Fulton (In re Kashani), 190 B.R. 875,
23   883 (9th Cir. BAP 1995), these claims have no merit.
24   Judge Efremsky signed the order dismissing debtor’s case based
25   upon her failure to comply with the July 8 Order.       That order
26   gave debtor fourteen days to submit the missing schedules and
27   documents.   Although she moved for an extension of time to file
28   the missing documents, the court denied her request.       Without an

                                        -6-
 1   extension, the fourteen day period ran on July 22, 2015.5
 2   Debtor filed some of the missing documents on July 24, 2015, but
 3   never filed a declaration concerning her schedules (Official
 4   Form 6).     The July 8 Order gave debtor notice that if she did
 5   not comply with the order, her case would be dismissed without
 6   further notice or a hearing.     Since she did not comply, no
 7   hearing was necessary.     In short, even liberally construed,
 8   debtor’s “briefs” fail to present any facts or legal arguments
 9   that suggest the bankruptcy court abused its discretion in
10   dismissing her case.
11                              VI.   CONCLUSION
12           For the reasons stated, we AFFIRM.
13
14
15
16
17
18
19       5
             Rule 9006(a) provides in relevant part:
20
         The following rules apply in computing any time period
21       specified in these rules, in the Federal Rules of Civil
         Procedure, in any local rule or court order, or in any
22
         statute that does not specify a method of computing
23       time.
         (1) Period stated in days or a longer unit
24       When the period is stated in days or a longer unit of time:
         (A) exclude the day of the event that triggers the period;
25       (B) count every day, including intermediate Saturdays,
26       Sundays, and legal holidays; and
         (C) include the last day of the period, but if the last
27       day is a Saturday, Sunday, or legal holiday, the period
         continues to run until the end of the next day that is
28       not a Saturday, Sunday, or legal holiday.

                                       -7-